DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, it is unclear as to what is meant by, “wherein the coupler comprises one or more of claims, latches, plugs, sockets or electrical interfaces,”.  Is claims supposed to be an option?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,5,7,9,11,13,15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (2013/0273818) in view of Hemes et al. (2021/0394336) and Bergqvist (5,885,136).
In reference to claims 1, 9,15 and 16, Guan et al. teaches one or more arms, 303, an end effector for a robotic sanding system, the end effector comprising a sanding head, 30, including a sander configured to sand a surface of a workpiece, a motor, 31, operatively coupled to the sander, wherein the motor is configured to rotate the sander to sand the surface of the workpiece, wherein the motor comprises a first central longitudinal axis, (pp 0013 and 0015), a coupler, 60,305, configured to removably secure the end effector to an attachment interface of an arm, 303, of the robotic sanding system, wherein the coupler comprises a second central longitudinal axis, and wherein the first central longitudinal axis is offset from the second central longitudinal axis, (pp 0018, fig. 2). 
In reference to claim 21, Guan et al. teaches wherein the coupler allows the end effector to be removed from the arm without portions of the end effector remaining on the arm, (pp 0018, the plate portion, 60, of the coupler attached and removable from the end effector by the flange, 305.  The flange portion, 305, is fixed to the arm, therefore if you disconnect the end effector from the plate portion, 60, the end effector will be removed from the arm without portions of the end effector remaining on the arm.)

Guan et al. teaches all the limitations of the claims except for one or more sensors coupled to the sanding head, wherein the one or more sensors are configured to detect presence of a metal within a predefined range, the motor is an electric motor contained within the end effector, wherein the motor is prevented from activation in response to the metal being outside of the predefined range, a force compliance sub- system configured to ensure that the sanding head engages the workpiece with a predetermined force, a fluid delivery sub-system configured to dispense cleaning fluid onto one or both of the sander or the workpiece.

Hemes et al. teaches one or more sensors, 24, coupled to the sanding head, wherein the one or more sensors are configured to detect presence of a metal within a predefined range, (pp 0048), wherein the motor is prevented from activation in response to the metal being outside of the predefined range, pp 0046-0047, the Examiner notes that Hemes teaches that the system can use the data from control/feedback to guide manipulation of the tool stack by the robot), a force compliance sub- system configured to ensure that the sanding head engages the workpiece with a predetermined force, (pp 0051-0052).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Guan et al. with one or more sensors coupled to the sanding head, wherein the one or more sensors are configured to detect presence of a metal within a predefined range, wherein the motor is prevented from activation in response to the metal being outside of the predefined range, a force compliance sub- system configured to ensure that the sanding head engages the workpiece with a predetermined force, as taught by Hemes et al., in order to enhance the sanding capabilities of the sander of Guan et al. and since both inventions teach robotic sanding systems with a sander as an end effector.

Bergqvist teaches an electric motor contained within the end effector, (col. 2, lines 22-25).  Bergqvist also teaches a fluid delivery sub-system configured to dispense cleaning fluid onto one or both of the sander or the workpiece, (col. 4, line 59-col. 5, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Guan with an electric motor, as taught by Bergqvist, as an alternate motor form, and since it is well known to provide a sanding system with either an electrical or pneumatic powered motor. 
It would have been further obvious to provide the tool with a fluid delivery system, as taught by Bergqvist, in order to provide means for washing away the sanding debris during the sanding process. 




Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. as modified by Hemes et al. and Bergqvist in further view of Cusumano (3,882,644).
Guan et al. as modified by Hemes et al. and Bergqvist teaches all the limitations of the clams except for one or more brushes configured to capture one or more of debris or cleaning fluid.  
Cusumano teaches a brush, 60, (col. 4, lines 53-60).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Guan et al. as modified by Hemes et al. and Bergqvist with a brush, as taught by Cusumano, in order to capture the debris or cast off fluid during the grinding process. 

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. as modified by Hemes et al. and Bergqvist in further view of Wood et al. (2004/0102136).
Guan et al. as modified by Hemes et al. and Bergqvist teaches all the limitations of the claims except for the force compliance sub-system comprises rods, ball joints, linear slides that slidably retain the rods and springs coupled to the rods and ball joints, wherein the rods, the ball joints, the linear slides, and the springs cooperate to allow the sanding head to angularly and linearly comply with surfaces of the workpiece.
Wood et al. teaches a force compliance sub-system comprises rods, 260,  ball joints, 256, linear slides that slidably retain the rods and springs, 264, coupled to the rods and ball joints, wherein the rods, the ball joints, the linear slides, and the springs cooperate to allow the sanding head to angularly and linearly comply with surfaces of the workpiece, (pp 0029-0030).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the force compliance system of Guan et al. as modified by Hemes et al. and Bergqvist with the above listed limitations, as taught by Wood et al., since Hemes teaches that the compliant accessory actuator, 22, can be driven by other mechanisms known in the art, such as air bladders, spring-damper systems, linear servo-motors, or the like, (pp 0056).

Allowable Subject Matter
Claims 8,14,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on new grounds of rejection.
The Examiner notes that the previous 103 rejection of Hemes et al. as modified by Guan et al. and Bergqvist has be revised, and now Guan et al. is being considered as the base reference.  The new rejection is now based on Guan et al. in view of Hemes et al. and Bergqvist.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 10, 2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723